          Case 3:20-cr-00352-IM          Document 49    Filed 03/29/21    Page 1 of 2




Gerald M. Needham, OSB # 963746
Assistant Federal Public Defender
101 SW Main Street, Suite 1700
Portland, Oregon 97204-3228
Tel: (503) 326-2123
Fax: (503) 326-5524
jerry_needham@fd.org

Attorney for Defendant




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

UNITED STATES OF AMERICA,                            Case No. 3:20-cr-00352-IM

                               Plaintiff,            DECLARATION OF COUNSEL IN
                                                     SUPPORT OF UNOPPOSED MOTION
                        v.                           TO CONTINUE TRIAL DATE

GABRIEL E. AGARD-BERRYHILL,

                               Defendant

       I, Gerald M. Needham, declare:

1.     I am counsel for Gabriel E. Agard-Berryhill in the above-entitled action.

2.     Mr. Agard-Berryhill has been indicted for one count of Arson in violation of 18 U.S.C.

       § 844(f)(1).

3.     April 20, 2021, is the third trial setting.

4.     Mr. Agard-Berryhill has been released on pretrial conditions, the most notable of which is

       that he participate in the Magistrate Court’s CAPS program. Mr. Agard-Berryhill is in full

       compliance with all aspects of his release conditions.


PAGE 1.    DECLARATION OF COUNSEL IN SUPPORT OF UNOPPOSED MOTION TO CONTINUE TRIAL
           DATE
          Case 3:20-cr-00352-IM        Document 49       Filed 03/29/21      Page 2 of 2




5.     Mr. Agard-Berryhill has authorized counsel to represent he consents to the continuance

       with the knowledge that the timeframe is excludable under the Speedy Trial Act pursuant

       to 18 U.S.C. § 3161(h)(7)(A).

6.     Defense counsel is in need of additional time to consult with forensic experts, review

       pretrial discovery matters, conduct legal research, consult with Mr. Agard-Berryhill, and

       otherwise properly prepare for trial.

7.     Assistant United States Attorney Natalie Wight has authorized counsel to represent the

       government has no objection to the requested continuance.

8.     The timeframe of the requested continuance is excludable from Speedy Trial computations

       pursuant to 18 U.S.C. § 3161(h)(7)(A), as additional time is required for pretrial

       investigation and trial preparation, and the ends of justice are better served by the granting

       of the continuance and outweigh the interests of the public and the defendant in a speedier

       trial.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct; that the statements set forth above are based on my own knowledge,

except where otherwise indicated, and I believe those statements to be true; and that this

declaration was executed on March 29, 2021, in Portland, Oregon.

                                                     /s/ Gerald M. Needham
                                                     Gerald M. Needham
                                                     Attorney for Defendant




PAGE 2.     DECLARATION OF COUNSEL IN SUPPORT OF UNOPPOSED MOTION TO CONTINUE TRIAL
            DATE
